April 8, 2005


Mr. Brock C. Akers
Phillips & Akers, P.C.
3200 Southwest Freeway, Suite 3400
Houston, TX 77027
Mr. James T. Liston
Spagnoletti & Co.
1600 Smith, 45th Floor
Houston, TX 77002

RE:   Case Number:  03-0919
      Court of Appeals Number:  01-02-00079-CV
      Trial Court Number:  00-12496

Style:      WESTERN INVESTMENTS, INC., FRONT ROYALE APARTMENTS, WESTERN
      INVESTMENTS D/B/A FRONT ROYALE APARTMENTS, RON DEUTSCH, WARREN
      DEUTSCH, AND KATE MICHON
      v.
      MARIA URENA, INDIVIDUALLY AND AS NEXT FRIEND OF L.U., A MINOR

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie Thompson|
|   |                   |
|   |Mr. Charles        |
|   |Bacarisse          |
|   |Ms.  Deborah  J.   |
|   |Lafetra            |